The State Liquor Authority is vested by statute with discretionary power. Whether there has been an abuse of discretion by arbitrary and capricious action is a question of law which should be determined by the court upon the facts of the particular case. The record before us contains sufficient undisputed facts upon which the authority could reasonably determine that the issuance of a license to petitioners would not serve the public interest. Order, so far as appealed from, unanimously reversed, with $20 costs and disbursements to the appellants, and the petition dismissed. Settle order on notice. Present — Martin, P. J., Glennoü, Dore, Cohn and Van Voorhis, JJ.